Name: Commission Decision No 3320/82/ECSC of 10 December 1982 on retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and originating in certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-11

 Avis juridique important|31982S3320Commission Decision No 3320/82/ECSC of 10 December 1982 on retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and originating in certain non-member countries Official Journal L 351 , 11/12/1982 P. 0019 - 0019*****COMMISSION DECISION No 3320/82/ECSC of 10 December 1982 on retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 74 thereof, Whereas, by Decision No 588/80/ECSC (1), as last amended by Decision No 1400/82/ECSC (2) and extended for 1982 by Decision No 3753/81/ECSC (3), the Commission instituted a retrospective Community monitoring system in respect of imports into and exports from the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community; Whereas the reasons which originally led the Commission to introduce these measures, namely the need to ensure the fullest information on imports and exports, continue to apply; Whereas, therefore, it is necessary to extend the abovementioned Community surveillance, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision No 588/80/ECSC is hereby extended to 31 December 1983. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 65, 11. 3. 1980, p. 11. (2) OJ No L 157, 8. 6. 1982, p. 10. (3) OJ No L 374, 30. 12. 1981, p. 16.